— Judgment unanimously affirmed. Memorandum: We need not decide whether the principle established by People v Rosario (9 NY2d 286, rearg denied 9 NY2d 908, cert denied 368 US 866, rearg denied 14 NY2d 876, 15 NY2d 765) applies to preliminary parole revocation hearings. Here, the materials requested by counsel for relator were not in the possession or control of the Division of Parole. Thus, the Division of Parole was under no obligation to furnish those materials to relator (People v Bailey, 73 NY2d 812; People v Tissois, 72 NY2d 75, 78; People v Fishman, 72 NY2d 884; People v Reedy, 70 NY2d 826, 827; People v Letizia, 159 AD2d 1010, lv denied 76 NY2d 738). It was not error to preclude the testimony of the witness sought to be called at the preliminary hearing because her testimony did not relate to the charge under consideration. (Appeal from Judgment of Monroe County Court, Marks, J. — Habeas Corpus.) Present— Denman, J. P., Boomer, Lawton, Lowery and Davis, JJ.